UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2725



MAMIE DAUGHETY,

                                              Plaintiff - Appellant,

          versus

DAVID WAMSLEY; MARYLAND HOMES FOR THE HANDI-
CAPPED; EMERGE INCORPORATED; EMERGE INCORPO-
RATED, Board of Directors,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
2660-AMD)

Submitted:   March 13, 1997                 Decided:   March 18, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mamie Daughety, Appellant Pro Se. Steven Edward Tiller, WHITEFORD,
TAYLOR & PRESTON, Baltimore, Maryland, Barbara Lee Ayres, WHITE-
FORD, TAYLOR & PRESTON, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

action alleging a violation of the Americans with Disabilities Act,

42 U.S.C. §§ 12101-17 (1994). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Daughety v.
Wamsley, No. CA-96-2660-AMD (D. Md. Nov. 1, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2